


Exhibit 10.34

FIRST AMENDMENT TO THE
AMENDED AND RESTATED
SELECT COMFORT CORPORATION
EXECUTIVE SEVERANCE PAY PLAN

Pursuant to the retained power of amendment contained in Section 6.1 of the
“Select Comfort Corporation Executive Severance Pay Plan,” as previously amended
and restated as of August 21, 2008 (the “Plan”), the undersigned amends the Plan
as set forth below.

Section 4.4(A) of the Plan is amended, effective December 12, 2008 (and applies
to any Qualified Employee who has a Termination of Employment after that date)
to read as follows:

 

 

 

 

(A)

 

 

 

 

 

          (1)          With respect to a Qualified Employee who is classified by
the Participating Employer as a Grade 14 or 15, the base amount of Severance Pay
benefits pursuant to Section 4.1 will be paid in a single lump sum within a
reasonable time following the Participant’s Termination of Employment (subject
to the provisions of Section 3.3 relating to execution and delivery of a Release
within the period prescribed by the Administrator and no rescission of any such
Release) and in no event later than March 1st of the calendar year following the
calendar year during which such Termination of Employment occurs.

 

 

 

          (2)          With respect to a Qualified Employee who is classified by
the Participating Employer as a Grade 13, the base amount of Severance Pay
benefits pursuant to Section 4.1 will be paid in substantially equal
installments at regular payroll intervals beginning not more than forty-five
(45) days after the Participant’s Termination of Employment (subject to the
provisions of Section 3.3 relating to execution and delivery of a Release within
the period prescribed by the Administrator and no rescission of any such
Release); provided, that any portion of the base amount of Severance Pay
benefits pursuant to Section 4.1 that would exceed the limitations of the
separation pay exception to Code section 409A (as described in Treasury
Regulation section 1.409A-1(b)(9)) will be paid in a single lump sum within a
reasonable time following the Participant’s Termination of Employment (subject
to the provisions of Section 3.3 relating to execution and delivery of a Release
within the period prescribed by the Administrator and no rescission of any such
Release) and in no event later than March 1st of the calendar year following the
calendar year during which such Termination of Employment occurs.

 

 

 

          (3)          Severance Pay benefits paid in installments at regular
payroll intervals are intended to comply with the separation pay exception to
Code section 409A (as described in Treasury Regulation section 1.409A-1(b)(9)).
Severance Pay benefits paid in a single lump sum payment are intended to comply
with the short-term deferral exception to Code section 409A (as described in
Treasury Regulations section 1.409A-1(b)(4)) because such benefits will be paid
not later than March 15th of the calendar year following the calendar year in


--------------------------------------------------------------------------------



 

 

 

which the employee’s right to the benefits is no longer subject to a substantial
risk of forfeiture within the meaning of Code section 409A

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
authorized officers on the date written below.

 

 

 

 

SELECT COMFORT CORPORATION

 

 

 

Dated: December 12, 2008

By: 

/s/ Mark A. Kimball

 

 

Senior Vice President & General Counsel

 

 

 

Dated: December 12, 2008

By:

/s/ Karen R. Richard

 

 

Vice President, Chief Human Resource and

 

 

Strategy Officer


--------------------------------------------------------------------------------